DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “wherein the intermediate connection structure includes a first intermediate insulating layer on the upper surface of the lower connection structure, a first intermediate conductive pattern layer on an upper surface of the first intermediate insulating layer and in contact with the first upper via, and a first intermediate via penetrating the first intermediate insulating layer to contact the first intermediate conductive pattern layer” in combination with the remaining claimed features.
Regarding claim 11, the prior art does not disclose “a third connection structure,
the third connection structure includes an insulating layer on the first sealing layer and the second connection structure, a conductive pattern layer on the insulating layer, and a via penetrating the insulating layer and having an upper end in contact with the conductive pattern layer and a lower end in contact with the second connection
structure, a length from the lower end of the via to the upper end of the via is less than or equal to a thickness of the insulating layer” in combination with the remaining claimed features.
Regarding claim 16, the prior art does not disclose “wherein an upper surface of
the intermediate conductive pattern layer is coplanar with an upper surface of the
sealing layer or protrudes upward from the upper surface of the sealing layer” in
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899